DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continuity
 	Examiner notes this application is a continuation of parent 16/144,072.
Election/Restrictions
 	Applicant’s election without traverse of Invention I in the reply filed on 11/14/21 is acknowledged.
Claim Rejections - 35 USC § 102
 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


 	Claim(s) 22, 28 and 31-32 are rejected under 35 U.S.C. 102a1 as being anticipated by Akahane (US 2016/0197614).
 	With respect to claim 22, Akahane discloses a power converter (Fig. 1 1) having an input port (Fig. 1 port PS) and an output port (Fig. 1 P3), the power converter comprising: a clock to generate a clock signal (Fig. 5 CLK); a controller (paragraph 49, microcomputer) to generate one (Fig. 1 Hdrv) or more control signals based, at least in part (Fig. 5 falling edge of CLK), on the clock signal; at least one switch (Fig. 1 XD1) to alternately transition between a conducting and a non-conducting state based, at least . 
Claim Rejections - 35 USC § 103
 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 	Claims 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Arkanane (US 2016/0197614) in view of Dennard (US 2010/0214014).
 	With respect to claim 23, Arkanane discloses the power converter of claim 22, but does not disclose a switching network to interconnect a plurality of capacitors.
 	Dennard discloses a power converter further comprising a switching network (Fig. 4 N1-N3,P1-P3) to interconnect the at least one switch with a plurality of capacitors (Fig. 4 C1,C2) so as to alternately arrange the plurality of capacitors into a first and a second arrangement to convert a voltage at the input port into a voltage at the output port. It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to implement a switching network to interconnect the at least one switch with a plurality of capacitors so as to alternately arrange the plurality of capacitors into a first and a second arrangement to convert a voltage at the input port into a voltage at the output port, in order to provide the gate voltages to the switches of the switched capacitor converter.
 	With respect to claim 24, Arkanane in view of Dennard make obvious the power converter of claim 23, wherein the switching network to comprise the at least one switch (Dennard Fig. 4 P3). 
 	Claims 25-26 are rejected under 35 U.S.C. 103 as being unpatentable over Arkanane (US 2016/0197614) in view of Dennard (US 2010/0214014) and further in view of Guiliano (US 2013/0229841).
 	With respect to claim 25, Arkanane in view of Dennard make obvious the power converter of claim 23, and remain silent as to an additional regulator circuit.
 	Guiliano teaches a regulator (Fig. 3 16A) to be coupled to the switching network (Fig. 3 12A), the regulator to generate a magnetic field (Fig. 36 L1) with an amplitude to depend, at least in part, on a rate at which charge enters the regulator changes with time. It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to implement a regulator to be coupled to the switching network, the regulator to generate a magnetic field with an amplitude to depend, at least in part, on a rate at which charge enters the regulator changes with time, in order to efficiently generate the desired output voltage and current.  	With respect to claim 26, Arkanane in view of Dennard and Guiliano make obvious the power converter of claim 25, wherein the regulator to comprise the at least one switch (Guiliano Fig. 36 4). 
29 is are rejected under 35 U.S.C. 103 as being unpatentable over Arkanane (US 2016/0197614)
 	With respect to claim 29, Arkanane discloses the power converter of claim 22, wherein the level shifter comprises a multiplexer (Fig. 4 54,55). Arkanane remains silent as to the details of CNT and whether the FirstPulse and SecondPulse are buffered. It was well known at the time of filing of the invention to buffer signals. It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to implement wherein the level shifter comprises a first and a second buffers and a multiplexer coupled to the first and the second buffers, wherein the first and the second buffers to store the particular logical value and at least one of the logical values, in order to buffer the signals to control the signals’ drive strength. 
Double Patenting
 	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Allowable Subject Matter
 	Claims 27, 30 and 33-34 are rejected under obviousness type double patenting, but would be allowable upon receipt of an appropriate terminal disclaimer if rewritten in independent form including all of the limitations of the base claim and any 
 	With respect to claim 27, the prior art does not disclose or suggest, in combination with the limitations of the base claim and any intervening claims, primarily, wherein the first buffer to be coupled to a non-inverting input of the multiplexer, and wherein the second buffer to be coupled to an inverting input of the multiplexer. 
	With respect to claim 30, the prior art does not disclose or suggest, in combination with the limitations of the base claim and any intervening claims, primarily, .
wherein the particular logical value to comprise a value to be derived from a fast bit. 
 	With respect to claim 33, the prior art does not disclose or suggest, in combination with the limitations of the base claim and any intervening claims, primarily, 
wherein the memory to comprise a first memory cell and at least a second memory cell to be cross-coupled with the first memory cell, the first memory cell to store a first logical value of the logical values and the second memory cell to store a second logical value of the logical values, and wherein, during operation of the power converter, a change in the first logical value to facilitate a change in the second logical value.   	The aforementioned limitations in combination with all remaining limitations of the respective claims are believed to render the aforementioned indicated claim and any dependent claims thereof patentable over the art of record.
Conclusion
 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Bergogne (US 2017/0187373) discloses selection of values from a level shifter.
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARRY RAYMOND BEHM whose telephone number is (571)272-8929. The examiner can normally be reached M-F: 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu Tran can be reached on 571-270-1276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HARRY R BEHM/Primary Examiner, Art Unit 2839